Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 8 and 15
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statements filed on 5/17/2021 and 1/21/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance. It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements (IDS) are submitted on 3/2/2021, 7/12/2021, 8/3/2021, 8/13/2021 and 10/22/2021.  The submission 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUSES, SYSTEMS, AND METHODS FOR A CONTENT ADDRESSABLE MEMORY CELL WITH SIGNAL LINE CHARGED TO A VOLTAGE LEVEL BEFORE COMPARISON OPERATION.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al. (US 7319602).

Regarding independent claim 1, Srinivasan discloses an apparatus (Figs. 3-21) comprising: 
a plurality of content addressable memory (CAM) registers (Fig. 3 shows CAM array 201), each of the CAM registers comprising a plurality of CAM cells configured to store a respective bit of stored information (Fig. 3 and col:5; line:1-25 describes bit line pair is provided per column of CAM cells for each storage element within CAM cell 211) and further configured to compare the respective bit of stored information to a respective bit of external information (Fig. 3 along with col:5; line:36-54 describes constituent bits of a search key SKEY (i.e., comparand bits) in complementary form onto the compare line pairs of the CAM array 201); and 


Regarding claim 3, Srinivasan discloses all the elements of claim 1 as above and further a plurality of external bits are provided in common to each of the plurality of CAM registers (Fig. 3 shows CL0 through CLN-1).

Regarding claim 4, Srinivasan discloses all the elements of claim 3 as above and further there are a same number of the plurality of external bits and the plurality of CAM cells in each of the plurality of CAM registers (col:5; line:1-35 describes that CAM array 201 includes CAM cells 211 arranged in rows and columns, with each row of CAM cells 211 coupled to a respective one of match lines 220 and to a respective one of word lines 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 8-10, 12-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 7319602) in view of Cavanna et al. (US 20080301362).

Regarding claim 2, Srinivasan discloses all the elements of claim 1 as above but does not disclose a driver circuit configured to set a voltage of the plurality of signal lines to a second voltage different than the first voltage before any of the CAM cells compare the respective bit of stored information to the respective bit of external information.
However Cavanna teaches a driver circuit configured to set a voltage of the plurality of signal lines to a second voltage different than the first voltage before any of the CAM cells compare the respective bit of stored information to the respective bit of external information ([0027] describes  that before comparing the search term to each entry of CAM 310, each of the match lines 330, e.g., MATCH 1, MATCH 2, MATCH 3, and MATCH 4, corresponding to entry 1, entry 2, entry 3, and entry 4, are pre-charged).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Cavanna to Srinivasan such that a driver circuit configured to set a voltage of the plurality of signal lines to a second voltage different than the first voltage 

Regarding independent claim 8, Srinivasan discloses an apparatus (Figs. 3-21) comprising: 
a driver configured to charge a signal line to a first voltage before a comparison operation; and 
a content addressable memory (CAM) register comprising at least one CAM cell (Fig. 3 shows CAM array 201), the at least one CAM cell configured to store a stored bit in a latch portion (Fig. 1 shows data storage portion 109) of the at least one CAM cell (Fig. 3 and col:5; line:1-25 describes bit line pair is provided per column of CAM cells for each storage element within CAM cell 211) and configured to couple the signal line to a second voltage (Fig. 3 and col:5-6; line:65-67 and 1-25 describes that the logical states of the match lines used to signal match and mismatch conditions may be reversed in alternative embodiments (i.e., by swapping logic low and logic high voltage connections)) with a comparator portion 
Srinivasan is silent about a driver configured to charge a signal line to a first voltage before a comparison operation;
However Cavanna teaches a driver configured to charge a signal line to a first voltage before a comparison operation ([0027] describes  that before comparing the search term to each entry of CAM 310, each of the match lines 330, e.g., MATCH 1, MATCH 2, MATCH 3, and MATCH 4, corresponding to entry 1, entry 2, entry 3, and entry 4, are pre-charged).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Cavanna to Srinivasan such that a driver configured to charge a signal line to a first voltage before a comparison operation in order to provide mechanism to select columnar portions of a CAM based on arrangement of words in an entry, or entries in a CAM to achieve searching efficiencies as taught by Cavanna ([0061]).



Regarding claim 10, Srinivasan and Cavanna together disclose all the elements of claim 8 as above and through Srinivasan further the CAM register comprises a plurality of CAM cells, each coupled in common to the signal line, and each configured to store a respective stored bit and to receive a respective comparison bit as part of a comparison operation, wherein each of the plurality of CAM cells is configured to change the voltage of the signal line to the second voltage responsive to the received respective comparison bit not matching the respective stored bit (Fig. 3 and col:5-6; line:65-67 and 1-25 describes that the logical states of the match lines used to signal match and mismatch conditions may be reversed in alternative embodiments (i.e., by swapping logic low and logic high voltage connections)).


Regarding claim 13, Srinivasan and Cavanna together disclose all the elements of claim 12 as above and through Srinivasan further the comparator portion of the CAM cell is configured to compare the first signal to the fourth signal and the second signal to the third signal (col:4; line:18-40 describes bit lines and compare lines of a content addressable memory (CAM) array are twisted relative to one another at one or more points along their lengths so that the capacitively-coupled transient that results from a charging compare line appears on both bit lines of the corresponding bit line pair).



Regarding independent claim 15, Srinivasan discloses a method (Figs. 3-21) comprising: 
storing a first bit in a content addressable memory (CAM) cell (Fig. 3 and col:5; line:1-25 describes bit line pair is provided per column of CAM cells for each storage element within CAM cell 211);
charging a voltage of a signal line to a first voltage; 
providing a comparison bit to the CAM cell (Fig. 3 along with col:5; line:36-54 describes constituent bits of a search key SKEY (i.e., comparand bits) in complementary form onto the compare line pairs of the CAM array 201); and 

Srinivasan is silent about charging a voltage of a signal line to a first voltage; 
However Cavanna teaches charging a voltage of a signal line to a first voltage ([0027] describes that before comparing the search term to each entry of CAM 310, each of the match lines 330, e.g., MATCH 1, MATCH 2, MATCH 3, and MATCH 4, corresponding to entry 1, entry 2, entry 3, and entry 4, are pre-charged).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Cavanna to Srinivasan such that charging a voltage of a signal line to a first voltage in order to provide mechanism to select columnar portions of a CAM based on arrangement of words in an entry, or entries in a CAM to achieve searching efficiencies as taught by Cavanna ([0061]).



Regarding claim 18, Srinivasan and Cavanna together disclose all the elements of claim 15 as above and through Srinivasan further the first voltage represents a logical high and the second voltage represents a logical low (Fig. 3 and col:5-6; line:65-67 and 1-25 describes that the logical states of the match lines used to signal match and mismatch conditions may be reversed in alternative embodiments (i.e., by swapping logic low and logic high voltage connections)).

Regarding claim 19, Srinivasan and Cavanna together disclose all the elements of claim 15 as above and through Srinivasan further storing a second bit in a second CAM cell; providing a second comparison bit to the 

Regarding claim 20, Srinivasan and Cavanna together disclose all the elements of claim 19 as above and through Srinivasan further changing the voltage of the signal line includes changing the voltage of the signal line with a comparator portion of the first CAM cell, changing the voltage of the signal line with a comparator portion of the second CAM cell, or combinations thereof, wherein the comparator portions of the first and the second CAM cells are coupled in common to the signal line (Figs. 1, 3 shoes the necessary connection).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 7319602) in view of Samuel (US 3633175).

Regarding claim 5, Srinivasan discloses all the elements of claim 1 as above but does not disclose each of the plurality of CAM registers is configured to store a memory address associated with a group of memory 
However Samuel teaches each of the plurality of CAM registers is configured to store a memory address associated with a group of memory cells of a memory device, and wherein each of the plurality of CAM cells of a given CAM register is configured to store a bit of the memory address (Figs. 1-2 and col:5; line:68-75 describes one bit of an address that is to be stored in CAM 1 cell, i.e., to load the CAM 1 section with the address of a faulty main memory location).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Samuel to Srinivasan such that each of the plurality of CAM registers is configured to store a memory address associated with a group of memory cells of a memory device, and wherein each of the plurality of CAM cells of a given CAM register is configured to store a bit of the memory address in order to provide memory system which can tolerate a number of storage cell defects as taught by Samuel (col:1; line:4-6).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 7319602) in view of Cavanna et al. (US 20080301362) and Samuel (US 3633175).

Regarding claim 11, Srinivasan and Cavanna together disclose all the elements of claim 8 as above and through Samuel further the CAM register is configured to store a memory address (Figs. 1-2 and col:5; line:68-75 describes one bit of an address that is to be stored in CAM 1 cell, i.e., to load the CAM 1 section with the address of a faulty main memory location).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Samuel to modified  Srinivasan such that the CAM register is configured to store a memory address in order to provide memory system which can tolerate a number of storage cell defects as taught by Samuel (col:1; line:4-6).

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 20080062742) --- Figs. 8,11 and corresponding section of the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        12/30/2021